Citation Nr: 1807409	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disorder, claimed as painful left hand secondary to old fractures and soft tissue injuries status post surgery.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in June 2011 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A copy of the hearing transcript has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, evidence of record showed that the Veteran applied for Social Security Administration (SSA) disability benefits during the appeal period.  Any records associated with any claim for SSA disability benefits, particularly medical records, could shed additional light on the service connection claims currently before the Board.  As such, any available records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed left upper extremity and psychiatric disorders from Alexandria VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to August 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board finds that evidence of record also does not adequately address whether the Veteran has an acquired psychiatric disorder that was incurred during, as a result of, or aggravated by events during service.  In an October 2015 VA examination report, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  However, the examiner also diagnosed recurrent, moderate major depressive disorder, alcohol use disorder in early remission, and cannabis use disorder without offering any opinion as to etiology.  Thereafter, the Veteran submitted an August 2015 statement from a VA clinical psychologist that opined that the Veteran's treatment during military service (being continuously harassed, intimidated, and called a "misfit" in front of his entire company by senior command) further exasperated any underlying mental illness (PTSD) and stuck points he acquired from a life-threatening accident with his brother at age 14.  

In light of the cumulative evidence of record, the AOJ should obtain a VA medical opinion to clarify the etiology of the Veteran's claimed acquired psychiatric disorder on appeal, to include PTSD and major depressive disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed left upper extremity and psychiatric disorders from Alexandria VAMC for the time period from August 2015 to the present and associate them with the record.

2.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

3.  Thereafter, obtain a VA medical opinion from a VA psychiatrist or psychologist to determine the etiology of any psychiatric disorder found, to include major depressive disorder.  Prior to drafting the opinion, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Another VA examination should be provided if deemed necessary by the examiner.

For each diagnosed psychiatric disorder of record, to include major depressive disorder, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, as to (a) whether any diagnosed psychiatric disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was not aggravated by service (worsened beyond its natural progression).  The examiner should consider the documented early separation from service and asserted in-service treatment of being continuously harassed, intimidated, and being called a "misfit" in front of his entire company by senior command.

If the examiner determines that the claimed acquired psychiatric disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder onset was during or is causally related to his active military service, to include his documented early separation from service and asserted in-service treatment of being continuously harassed, intimidated, and called a "misfit" in front of his entire company by senior command.  

In doing so, the examiner should acknowledge and discuss the findings in the service treatment records, October 2015 VA examination report, August 2015 VA clinical psychologist statement, and the post-service treatment records.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

4.  The AOJ must also review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2014 and October 2015 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

